OPINION
HOLDER, Justice.
This is an election contest alleging irregularities or mistakes in vote counting in the 1994 election for Claiborne County Sheriff and Circuit Court Clerk.1 The issue with which we are confronted is whether votes *484shall be recounted when contestants allege that irregularities in vote tallying caused their defeat. The Court of Appeals ordered a recount pursuant to Blackwood v. Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953). Upon review, we reverse. We distinguish the present ease from Blackwood on the basis that Blackwood dealt with fraud and not mere irregularities or honest mistakes. We hold that the plaintiffs are not entitled to relief as they have neither shown fraud nor to a mathematical certainty that but for the irregularities they would have been victorious.
BACKGROUND
The plaintiffs, Wayne Lee and Eddie Shoffner, were contestants in the 1994 Claiborne County general election. Plaintiff Lee was a candidate for court clerk and was defeated by approximately 79 votes. Plaintiff Shoffner was a candidate for sheriff and was defeated by approximately 169 votes.
The plaintiffs’ complaint alleged that in excess of 8,200 people voted in the contested election. They further alleged that approximately 2,595 of the total votes were cast by early or absentee voting. These early or absentee votes were cast on paper ballots. In addition, the plaintiffs alleged that there was a “vigorous write-in campaign for the office of Claiborne County Executive.” The write-in campaign coupled with the early or absentee voting led to a high number of paper ballots. The basis of plaintiffs’ suit is that irregularities in the counting of these paper ballots caused their defeat.
The machine votes were counted at their respective precincts, and the paper ballots were taken to the Office of the Election Commission in Claiborne County. The plaintiffs alleged that conditions at the Office of Election Commission were intolerable during the paper ballot count. Testimony at trial indicated that several individuals smoked and that the counting room was poorly ventilated and lacked air conditioning. There was also a temporary power outage. While counting ballots, the election judges, registrars, and vote counters remained in this environment for approximately 30 hours.
Plaintiffs also alleged that irregularities in ballot counting occurred. An election judge, Rocky Manning, testified at trial. He stated that ballots were rejected if a candidate’s name had been properly marked and the same candidate’s name was placed in the write-in column of the ballot.2 He estimated that approximately 20 ballots per district were rejected. Steve Brogan, an election judge, testified that the rejection policy was applied uniformly to every ballot and not solely to ballots favoring the plaintiffs.
The trial court dismissed the plaintiffs’ case, holding that the “[p]laintiffs had failed to establish a prima facie ease by failing to show with mathematical certainty that any irregularity in the election held on August 4, 1994, would have affected the outcome of the election.” The Court of Appeals reversed and held that a recount should take place. The appellate court quoted Blackwood v. Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953), in support of its holding. For the reasons stated below, we reverse the appellate court’s judgment.
DISCUSSION
There are two grounds in Tennessee upon which an election contest may be predicated. In Forbes v. Bell, 816 S.W.2d 716, 719 (Tenn.1991), this Court delineated the grounds for an election contest. In Forbes, we held that a contestant may either file a suit to be declared a winner or file a suit to have the election declared void. In an election contest suit, courts are vested with the statutory authority to: (1) confirm an election; (2) declare an election void; (3) declare an election a tie; and (4) declare a contestant a winner. Tenn.Code Ann. § 2-17-112 (1994 Repl.). On appeal to the appellate court, the plaintiffs requested a recount and did not request that the election be declared void. The appellate court ordered a recount. Accordingly, our scope of review is whether the appellate court erred in ordering a recount.
In a suit to be declared the winner, contestants must show: (1) that the number of illegal votes exceeded the margin of vieto-*485ry; and (2) that to a mathematical certainty they would have been victorious had the illegal votes not been counted. Millar v. Thomas, 657 S.W.2d 750, 751 (Tenn.1983). To obtain mathematical certainty, contestants must: (1) specifically identify each illegal voter; and (2) show for whom the illegal voters voted.
This Court has also previously recognized that a recount by the trial court may be ordered where fraud has permeated the election process and it is impossible for a contestant to show fraud absent a recount. In Blackwood v. Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953), the contestant alleged that election officials fraudulently miscalled several hundred legal votes for the contestee that had been marked for the contestant. We held that when legal votes were fraudulently miscalled the contestant may be entitled to a recount if the proof was sufficient to justify going behind the official returns. Factors justifying a recount in Blackwood were: (1) it was impossible for the contestant to point out the identity of the legal voters whose ballots had been fraudulently miscalled; (2) it was impossible to show fraud absent a recount; and (3) the ballot box had been properly secured and admitted into evidence.
The appellate court found that the present case was controlled by our holding in Blackwood. Blackwood, however, held that a recount was appropriate when legal ballots had been fraudulently miscalled. We are unpersuaded that Blackwood should stand for the proposition that courts should go behind official results whenever a contestant alleges irregularities or honest mistakes occurring during the tallying of legal votes. Such a holding could potentially render every election subject to both a recount and judicial scrutiny.
The plaintiffs also cite Dixon v. McClary, 349 S.W.2d 140, 209 Tenn. 81 (1961), in support of their argument. In Dixon, armed men entered the ballot counting room, attempted to destroy ballots and threatened election officials with bodily harm. One of the individuals illegally present in the counting room then marked approximately 98 unopened and uncounted ballots void.
Dixon is inapposite to the present case. In Dixon, absentee ballots were marked void and not counted due to duress and threats made by armed individuals. The ballots voided under duress were subsequently opened and counted by the trial court. Accordingly, Dixon permitted counting of legal votes illegally voided during a scheme to defraud an election’s results.
Similarly, in Summitt v. Russell, 199 Tenn. 174, 285 S.W.2d 137 (1955), the contestant requested a recount alleging “mistakes, and illegal and fraudulent count in various precincts.” Id. 285 S.W.2d at 138. Evidence showed that an election official “was getting all the votes he could get off the contestant.” Id. at 139. Testimony also indicated that legal votes for the contestant were marked by an election official for the contestee. The ballot box had been secured and was admitted into evidence. This Court held that a recount was proper.
Upon review, we find that the plaintiffs have not met their burden in a suit to be declared a winner. They have neither alleged that the election was permeated with fraud nor that illegal votes had been cast. Absent fraud or illegal votes, courts should strive to refrain from interfering with official election returns. We, therefore, hold that contestants must show to a mathematical certainty that but for the mistakes or irregularities they would have been victorious when election contests are predicated on mere irregularities or honest mistakes in the tallying of legal votes.
The plaintiffs’ proof is speculative and falls well short of establishing to a mathematical certainty that they should have been declared the winners. The record indicates that the rejection policy was uniformly applied to every ballot and, therefore, had a potentially equal impact on all candidates.One could assume that the margins of victory for the defendants would be even greater upon a recount. Accordingly, the plaintiffs’ proof is speculative and does not entitle the plaintiffs to their requested relief.
The Court of Appeals’ decision ordering a recount is reversed and the plaintiffs’ case is *486dismissed. Costs of this appeal are taxed to the plaintiffs, Wayne Lee and Eddie Shoff-ner, for which execution may issue if necessary.
ANDERSON, C.J., and DROWOTA and BIRCH, JJ., concur.
REID, J., concurs with separate opinion.

. Oral argument was heard in this case in Chattanooga, Hamilton County, Tennessee, as part of this Court’s S.C.A.L.E.S. (Supreme Court Advancing Legal Education for Students) project.


. Testimony indicates that the ballots were rejected as constituting two votes.